Stephen F. Brown,




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    November 21, 2014

                                    No. 04-14-00635-CV

 STATE OF TEXAS ON BEHALF OF THE CRIMINAL DISTRICT ATTORNEY FOR
  BEXAR COUNTY, Jonathan Watkins, and Thomas Velez, all in their official capacities,
                                Appellants

                                             v.

                                  Stephen F. BROWN, Jr,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05810
                      Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER

       Appellants’ motion for extension of time to file a brief is granted in part. We order
appellant’s brief due December 24, 2014.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court